          Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

SHADIA S. ITTAYEM and RAHMAN                     *        CIVIL ACTION NO.
RAMAN                                            *
                Plaintiffs                       *
                                                 *        JUDGE
VERSUS                                           *
                                                 *
SOUTHERN FIDELITY INSURANCE                      *        MAGISTRATE
COMPANY and AZED JEAN-PIERRE                     *
                                                 *
                         Defendants              *        SECTION
                                                 *
*     *     *   *    *    *    *   *    *    *        *     *     *   *   *   *   *   *    *   *

                                      NOTICE OF REMOVAL

TO:       The Honorable Judges and The Honorable Clerk of this Court
          United States District Court
          Eastern District of Louisiana

          NOW INTO COURT, through undersigned counsel, come Southern Fidelity Insurance

Company and Azed Jean-Pierre (collectively, “Defendants”), sought to be made Defendants in this

matter, who, on reserving all rights and defenses including, but not limited to, all defenses

contained in Rule 12 of the Federal Rules of Civil Procedure and/or the Louisiana Code of Civil

Procedure, respectfully represent that they desire to remove this action from the 22nd Judicial

District Court for the Parish of St. Tammany, State of Louisiana, to the United States District Court

for the Eastern District of Louisiana, and that removal on the grounds of diversity of citizenship is

proper for the reasons stated below:

                                                     1.

          This action involves claims for personal injury damages alleged to have been incurred on

or about November 24, 2019.




                                                     1
      Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 2 of 8




                                                  2.

       On or about September 19, 2020, the Plaintiffs Shadia S. Ittayem (“Ittayem”) and Rahman

Raman (“Raman”) (sometimes collectively referred to as “Plaintiffs”) filed a Petition for Damages

in the 22nd Judicial District Court for the Parish of St. Tammany, State of Louisiana, entitled

“Shadia S. Ittayem and Rahman Raman versus Southern Fidelity Insurance Company and Azed

Jean-Pierre,” Case No. 2020-13975, Division “B”. A copy of the pleadings from the 22nd Judicial

District Court for the Parish of St. Tammany is attached hereto as Exhibit “A”.

                                                  3.

       In the Petition for Damages, Plaintiffs have named as Defendants (1) Southern Fidelity

Insurance Company (“SFIC”), a foreign insurance company, authorized to do and doing business

in the Parish of St. Tammany, State of Louisiana; and (2) Azed Jean-Pierre (“Jean-Pierre”), a

person of the full age of majority and a resident and domiciliary of the State of Mississippi.

                                                  4.

       Plaintiffs allege that at all relevant times, Jean-Pierre was the owner of certain real property

located at 344 Foxcroft Drive, Slidell, La. (the “Property”) and was responsible for maintaining

said Property in a reasonably safe condition.

                                                  5.

       Plaintiffs alleged that, on or about November 15, 2019, Jean-Pierre entered into a written

agreement with Plaintiffs to lease the Property as a residential home.

                                                  6.

       Thereafter, on or about November 24, 2019, Ittayem allegedly attempted to use the range

stovetop for the first time when a hole burned through the pan she was attempting to use, and she

was immediately electrocuted.




                                                -2-
      Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 3 of 8




                                                 7.

       Plaintiffs allege that Jean-Pierre had knowledge of and/or created this unreasonably

dangerous condition by failing to correctly install the range stovetop appliance located in the

kitchen, and instead directly wiring the 240-volt electricity of the appliance into the wall wiring,

thereby bypassing the electrical power plug to which the range stovetop should have been inserted,

which is a violation of applicable building code.

                                                 8.

       Plaintiffs claim that this unreasonably unsafe condition was hidden and/or otherwise

unknown to Plaintiffs.

                                                 9.

       Plaintiffs alleged that at all pertinent times herein including on November 24, 2019,

Southern Fidelity Insurance Company issued a policy of insurance to Jean-Pierre, that provides

coverage for the claims alleged in this lawsuit. See Petition for Damages at Paragraph XIII.

                                                10.

       SFIC was served with the Petition for Damages on October 23, 2020. Jean-Pierre was

served after October 23, 2020. Therefore, this Notice of Removal is timely as it is filed within

thirty (30) days of service of process of the petition on SFIC in compliance with 28 U.S.C. § 1446

(b). This Notice of Removal is filed less than one (1) year after commencement of the action in

State Court.

                                                11.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(a) and

(b). There is complete diversity as to all properly joined parties and the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.




                                               -3-
       Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 4 of 8




                                                    12.

        Venue is proper pursuant to 28 U.S.C. § 1391 as “a substantial part of the events or

omissions giving rise to the claim occurred” in the Eastern District of Louisiana and “a substantial

part of property that is the subject of the action is situated” in this district. In particular, the alleged

damages and injury at issue would have occurred at property located in Slidell, Louisiana.

                                                    13.

        Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit “A” are all pleadings filed in

the record of the State Court.

                                                    14.

        Plaintiffs are alleged to be domiciled in the State of Louisiana. See Petition for Damages

at Paragraph I.

                                                    15.

        SFIC is a foreign insurer incorporated under the laws of the State of Florida with its address

and principal place of business in Tallahassee, Florida. See attached Exhibit “B”. 28 U.S.C. §

1332 (c)(1).

                                                    16.

        Jean-Pierre is alleged to be a resident and domiciliary of the State of Mississippi. See

Petition for Damages at Paragraph II.

                                                    17.

        In accordance with Louisiana law, the Petition for Damages does not specify an amount of

damages. Plaintiffs do not allege that there is a “lack of jurisdiction of federal courts due to

insufficiency of damages” as required by La. Code Civ. P. Art. 893A(l). Plaintiffs do, however,

pray for a trial by jury.




                                                   -4-
       Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 5 of 8




                                                 18.

        On June 9, 2020, Plaintiffs presented a pre-suit demand for policy limits. As part of this

demand, Plaintiff Ittayem alleges $52,871.25 in past due medicals alone. See Demand attached as

Exhibit “C”.

                                                 19.

       Plaintiff, Shadia Ittayem, further seeks the following additional damages: (1) past and

future pain and suffering; (2) past and future loss of enjoyment of life; (3) past and future mental

anguish and emotional distress; (4) past and future medical expenses; (5) permanent disability and

disfigurement; (6) all general damages in an amount to be determined according to proof at the

time of trial; (7) all special damages including, but not limited to, past and future medical expenses

in an amount to be determined according to proof at the time of trial; (8) judicial interest from date

of judicial demand until judgment is paid; (9) cost of the suit herein incurred; (10) for such other

and further relief that the Court may deem just and proper. See Petition for Damages at Paragraph

XIV.

                                                 20.

       As a result, the amount in controversy for plaintiff Ittayem’s damages exceeds over

$75,000.00, exclusive of interest and costs.

                                                 21.

       Plaintiff, Rahman Ramen, seeks the following damages: (1) past and future mental anguish

and emotional distress; (2) loss of consortium and/or care, comfort and society in an amount to be

determined according to proof at the time of trial; and (3) Damages pursuant to Louisiana Civil

Code Article 2315.6 for the serious and foreseeable mental anguish and emotional distress suffered

by the injured child’s parents, as a result of viewing the accident and/or resultant injuries (“LeJeune




                                                 -5-
       Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 6 of 8




damages”). See Petition for Damages at Paragraph XV.

                                                 22.

       Considering the various damages sought in this matter by plaintiff, Rahman Ramen, the

amount in controversy for his claim clearly exceeds $75,000.00, exclusive of interest and costs.

                                                 23.

       For the reasons stated above, Defendants desire and are entitled to have this cause removed

from the 22nd Judicial District Court for the Parish of St. Tammany, State of Louisiana, to be in

the United States District Court, for the Eastern District of Louisiana, the district where the suit is

pending.

                                                 24.

       Defendants have sought no similar relief with respect to this matter.

                                                 25.

       The prerequisites for removal under 28 U.S.C. § 1441 have been met.

                                                 26.

       Promptly upon serving this Notice of Removal, written notice thereof is being given to the

adverse parties as required by law. See Notice of Filing of Notice of Removal attached as Exhibit

“D”.

                                                 27.

       Defendants file this Notice of Removal without waiving any defenses available to them

including, but not limited to, defenses available under Rule 12 of the Federal Rules of Civil

Procedure and/or Louisiana Code of Civil Procedure.

                                                 28.

       Defendants present herewith the sum of $400.00 as required by 28 U.S.C. § 1446.




                                                 -6-
       Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 7 of 8




                                                 29.

       The allegations of this Notice of Removal are true and correct, and this cause is within the

jurisdiction of the United States District Court for the Eastern District of Louisiana.

       WHEREFORE, Defendants Southern Fidelity Insurance Company and Azed Jean-Pierre

hereby file this Notice of Removal and remove this civil action to the United States District Court

for the Eastern District of Louisiana. Plaintiffs are notified to proceed no further in the state court

case unless this case should be remanded by Order of the United States District Court.

       This 20th day of November, 2020.

                                               Respectfully submitted:


                                               /s/ Matthew D. Monson
                                               MATTHEW D. MONSON (25186)
                                               BRETT F. WILLIE (26755)
                                               KEVIN P. RICHE (31939)
                                               RACHEL L. FLARITY (33131)
                                               JOHN D. MINEO, IV (36587)
                                               THE MONSON LAW FIRM, LLC
                                               900 W. Causeway Approach, Suite A
                                               Mandeville, Louisiana 70471
                                               Telephone:    (985) 778-0678
                                               Facsimile:    (985) 778-0682
                                               Counsel for Defendants,
                                               Southern Fidelity Insurance Company and Azed
                                               Jean-Pierre




                                                 -7-
      Case 2:20-cv-03174-WBV-KWR Document 2 Filed 11/20/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been served upon all

counsel of record via electronic mail, by the United States District Court for the Eastern District

of Louisiana, this 20th day of November, 2020.

                                             /s/ Matthew D. Monson




                                               -8-
